DETAILED ACTION

Claim Objections

Claim 3 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 3 not been further treated on the merits.

Election/Restrictions

Claim 3 is distinct from claims 1 and 2.  Claims 1 and 2 are drawn to book, and claim 3 is a method of making a book.  The processes claimed in claim 3 are drawn to specific computer processing steps and software, which is a different search from a book.  Although the general idea of creating a customized book is common to all claims, this is not the special technical feature, as evidenced by the 35 USC 102(a)(1) below, thus the special technical feature of claim 3 is distinct and drawn to the methods of data manipulation.   Claim 3 is being withdrawn due to multiple dependent claims, and thus only claims 1 and 2 are being examined on their merits.  This is a constructive election of claims 1 and 2, the article (book) and amendment to claim 3 in order to put it in condition for examination will likely result in a restriction via original presentation. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PenWizard (NPL, captured via archive.org on 10/05/18).
PenWizard discloses a customized book with an interactive character, the character in the form of an avatar that interacts with a story and “famous characters” (e.g. Peppa Pig); parameters for the avatar are entered via a website, to produce the customized book.
Although PenWizard discloses all of the limitations of the claim, it is noted that most of the recitations are product-by-process limitations.  When product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reinders (US 9,386,643), Haag (US 7,654,575), Filingame (US 2013/0136562), Jones (US 2007/0256011), Lebovic (US 2006/0167585), Gross et al. (US 2004/0051295), and Campbell (US 2002/0077848), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637